IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43240

STATE OF IDAHO,                                )   2016 Unpublished Opinion No. 519
                                               )
       Plaintiff-Respondent,                   )   Filed: May 4, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
NATHAN WIEBELHAUS,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Appeal from order revoking probation, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Nathan Wiebelhaus pled guilty to possession of heroin, Idaho Code § 37-2732(c)(1). The
district court sentenced Wiebelhaus to a unified term of seven years, with a minimum period of
confinement of two years. However, the district court suspended the sentence and placed
Wiebelhaus on probation.      Thereafter, Wiebelhaus admitted to violating the terms of his
probation. The district court revoked probation, but retained jurisdiction and sent Wiebelhaus to
participate in the rider program.    Wiebelhaus appealed.     While this appeal was pending,
Wiebelhaus successfully completed his retained jurisdiction. The district court again suspended
Wiebelhaus’s sentence and placed him on probation. On appeal, “mindful that [Wiebelhaus]


                                               1
admitted to violating his probation, requested a period of retained jurisdiction, and is currently on
probation,” Wiebelhaus continues to assert that the district court erred in revoking probation and
retaining jurisdiction.
        A case becomes moot when the issues presented are no longer live or the defendant lacks
a legally cognizable interest in the outcome. Murphy v. Hunt, 455 U.S. 478, 481 (1982);
Bradshaw v. State, 120 Idaho 429, 432, 816 P.2d 986, 989 (1991). Even where a question is
moot, there are three exceptions to the mootness doctrine: (1) when there is the possibility of
collateral legal consequences imposed on the person raising the issue; (2) when the challenged
conduct is likely to evade judicial review and thus is capable of repetition; and (3) when an
otherwise moot issue raises concerns of substantial public interest. State v. Barclay, 149 Idaho 6,
8, 232 P.3d 327, 329 (2010). The only relief Wiebelhaus has requested on appeal cannot be
granted because Wiebelhaus has been placed back on probation. Therefore, any judicial relief
from this Court would have no effect on either party. See id.
        Accordingly, Wiebelhaus’s appeal from the order revoking probation is dismissed.




                                                 2